DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2013/0050176, in view of Cho, US 2020/0098312.  

Regarding Claim 1, Kim (Figs. 2, 4–5) teaches “a display device comprising: 
-a display panel (100) including a gate line, a data line, and a pixel electrically connected to the gate line and the data line, wherein the display panel displays an image based on input image data (e.g., Images displayed based on gate lines, data lines, and pixels electrically connected to the gate lines and data lines; para. 0039); 
-a gate driver which outputs a gate signal to the gate line (e.g., Together, the gate driving ICs GDIC#1 to GDIC#4 constitute a “gate driver.”  They drive the gate lines; para. 0039); 
-a data driver which outputs a data voltage to the data line (e.g., Together, data driving ICs SDIC#1 to SDIC#4 are considered a “data driver.”  They drive the data lines; para. 0039); and 
-a timing controller (400) that generates a gate clock signal (GCLK) and detects when the gate clock signal is an abnormal signal (e.g., When GCLK is determined to be abnormal, gate control signal generation unit 421 blocks the output of the gate control signals; par. 0102.  The gate control signals include the gate clock GCLK; para. 0044).”  

Kim does not teach “a power supply voltage generator which provides a driving voltage to the display panel, the gate driver and the data driver” and “wherein the power supply voltage generator generates a gate clock signal based on an on-clock signal and an off-clock signal and changes a count value of the on-clock signal or the off-clock signal when the gate clock signal is an abnormal signal.”  

However, Cho (Fig. 1) teaches “a power supply voltage generator which provides a driving voltage to the display panel, the gate driver and the data driver (e.g., Together, elements 120, 180, and 135 is considered a “power supply voltage generator.”  Element 180 provides power to display panel 150, gate driver 130, and data driver 140; para. 0044)” and  
-“wherein the power supply voltage generator generates a gate clock signal based on an on-clock signal and an off-clock signal (e.g., Level shifter 135 outputs a plurality of gate clock signals; para. 0057.  These gate clock signals are controlled by clock signal controller 125, which outputs an On CLK and Off CLK signals for modulating the gate clock signals; para. 0120).”  Applying these teachings to Kim, the timing controller 400 of Kim along with the level shifter 135 and power source 180 of Cho would together be considered a “power supply voltage generator.”  Moreover, the gate clock CLK of Kim would be controlled by an on-clock signal and off-clock signal.  When an abnormality of the gate clock CLK of Kim is detected, the gate clock would be blocked, and the count value, or the phase length, of the on-clock signal would therefore become zero.  Here, “count value” is interpreted as change in the “activation time” of the on-clock signal.  Changing the activation time of the on-clock signal to zero allows the gate clock signal to be blocked and later reapplied without the abnormality (that is, corrected) during a normal mode (para. 0050).  The claim limitation “the power supply voltage generator changes a count value of the on-clock signal or the off-clock signal in a way such that the gate clock signal is corrected into a normal signal when the gate clock signal is an abnormal signal” would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim with the above teachings of Cho.  Cho suggests that the power supply allows the display, gate driver, and data driver to receive power, without which these components would not function (para. 0044).  Moreover, the level shifter allows the gate clock to have various frequencies (para. 0087).  Lastly, the on-clock and off-clock signals allow the gate clock signal to be controlled so that it is active or inactive (para. 0120). 

Claims 2–3, 5, 12–13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cho, as applied to claim 1 above, and in further view of Jeon, US 2008/0218232.  

Regarding Claim 2, Kim in view of Cho teaches the display device of claim 1, but does not teach wherein the power supply voltage generator determines whether the gate clock signal is the abnormal signal based on a length of an activation period of the gate clock signal.  
However, Jeon teaches the concept of an abnormal gate clock signal that occurs when the gate clock signal does not have the correct number of falling edges (e.g., When gate clock signal CPV has fewer than five falling edges within one period T, it is considered an abnormality; para. 0043.  The time period from the rise of the first pulse width to the falling edge of the last pulse width of the gate clock signal is considered a total “length of activation period.”).  In the combined invention, the power supply voltage generator of Kim in view of Cho would detect the number of falling edges of the gate clock signal to determine whether there is an abnormality.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim in view of Cho with the above teachings of Jeon.  Jeon suggests that determining the number of falling edges of a gate clock and correcting for an abnormality when this number is less than expected allows the display device to function normally despite electrostatic discharge (ESD). 

Regarding Claim 3, Kim in view of Cho and in further view of Jeon teaches the display device of claim 2.
The combined invention further teaches wherein the power supply voltage generator (180, 120, 135; Kim) calculates a gate clock reference time by calculating a time during which the activation period of the gate clock signal is maintained based on the on-clock signal and the off-clock signal (e.g., During the period 1T of the reference clock signal Rclk, the number of falling edges of gate clock signal CPV is counted to determine whether CPV is abnormal; Jeon, para. 0043. The time period associated with a normal number of falling edges, which is dependent on the frequency of the gate clock signal CPV, is considered a “gate clock reference time.”  The gate clock signal would be based on the On CLK and Off CLK signals of Cho).  

Regarding Claim 5, Kim in view of Cho and in further view of Jeon teaches the display device of claim 2.

Cho (Fig. 22) further teaches “wherein the power supply voltage generator (120, 180, 135) counts an activation period of the on-clock signal or the off-clock signal and generates the gate clock signal corresponding to the count value of the on-clock signal or the off-clock signal” (e.g., Gate clock GCLK is produced based on the falling edge of On CLK; para. 0120-0121.  Thus, the falling edge of one pulse of On CLK represents the end of the activation period of On CLK.  At the end of this activation period, a corresponding gate clock is produced).  

The same rationale used to combine Kim with Cho stated in claim 2 applies here and will not be repeated. 

Regarding Claim 12, Kim (Figs. 2, 4–5) teaches “a method of driving a display device, the method comprising: 
-generating a gate clock signal (GCLK); and
-detecting an abnormal gate clock signal” (e.g., Timing controller 400 determines whether an abnormality has occurred with respect to the gate clock GCLK; para. 0044, 0048).”  

Kim does not teach “generating an on-clock signal and an off-clock signal”; “generating a gate clock signal based on the on-clock signal and the off-clock signal”; and “changing a count value of the on-clock signal or the off-clock signal when the gate clock signal is the abnormal signal.”  

However, Cho teaches “generating an on-clock signal and an off-clock signal” (On CLK and Off CLK; para. 0120); and “generating a gate clock signal based on the on-clock signal and the off-clock signal (e.g., Gate clock signal GCLK based on On CLK and Off CLK; para. 0121).”  Applying these teachings to Kim, the gate clock CLK of Kim would be controlled by an on-clock signal and off-clock signal.  When an abnormality of the gate clock CLK of Kim is detected, the gate clock would be blocked, and the count value, or the phase length, of the on-clock signal would therefore become zero.  Here, “count value” is interpreted as change in the “activation time” of the on-clock signal.  Changing the activation time of the on-clock signal to zero allows the gate clock signal GCLK to be blocked and later reapplied without the abnormality (that is, corrected) during a normal mode (para. 0050).  The claim limitation “changing a count value of the on-clock signal or the off-clock signal in a way such that the gate clock signal is corrected into a normal signal when the gate clock signal is an abnormal signal” would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim with the above teachings of Cho.  Cho suggests that the on-clock and off-clock signals are an easy way to control the gate clock signal so that it is active or inactive (para. 0120). 

Kim in view of Cho does not teach “determining whether the gate clock signal is an abnormal signal based on a length of an activation period of the gate clock signal.” 

However, Jeon teaches the concept of an abnormal gate clock signal that occurs when the gate clock signal does not have the correct number of falling edges (e.g., When gate clock signal CPV has fewer than five falling edges within one period T, it is considered an abnormality; para. 0043.  The time period from the rising edge of the first pulse width to the falling edge of the last pulse width of the gate clock signal is considered a total “length of activation period.”).  In the combined invention, the number of falling edges of the gate clock signal would be counted to determine whether there is an abnormality.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kim in view of Cho with the above teachings of Jeon.  Jeon suggests that determining the number of falling edges of a clock signals allows the display device to function normally despite electrostatic discharge (ESD). 

Regarding Claim 13, Kim in view of Cho and in further view of Jeon teaches the method of claim 12.

The combined invention further teaches comprising: calculating a gate clock reference time by calculating a time during which the activation period of the gate clock signal is maintained based on the on-clock signal and the off-clock signal (e.g., During the period 1T of the reference clock signal Rclk, the number of falling edges of gate clock signal CPV is counted to determine whether CPV is abnormal; Jeon, para. 0043. The time period associated with a normal number of falling edges, which is dependent on the frequency of the gate clock signal CPV, is considered a “gate clock reference time.”  The gate clock signal would be based on the On CLK and Off CLK signals of Cho).  

Regarding Claim 15, Kim in view of Cho and in further view of Jeon teaches the method of claim 12.

Cho (Fig. 22a) teaches further comprising: counting an activation period of the on-clock signal or the off-clock signal; and generating the gate clock signal corresponding to the count value of the on-clock signal or the off-clock signal (e.g., Gate clock GCLK is produced until the falling edge of Off CLK; para. 0120-0121.  Thus, the falling edge of Off CLK represents the end of the activation period of Off CLK.  At the end of this activation period, a corresponding gate clock is finished generating).  

The same rationale used to combine Kim with Cho stated in claim 12 applies here and will not be repeated. 

Allowable Subject Matter
Claims 4, 6–11, 14, and 16–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 4, Kim in view of Cho and in further view of Jeon teaches the display device of claim 3.

However, neither Kim, Cho, Jeon, nor the remaining prior art, either alone or in combination, teaches “wherein the power supply voltage generator obtains a gate clock actual time by feeding back the gate clock signal output from an output terminal of the power supply voltage generator and determines the gate clock signal as the abnormal signal when the gate clock reference time and the gate clock actual time are different from each other.”  

Regarding Claim 6, Kim in view of Cho and in further view of Jeon teaches display device of claim 5.

However, neither Kim, Cho, nor Jeon, nor the remaining prior art, teaches “wherein the power supply voltage generator adjusts the length of the activation period of the gate clock signal by increasing or decreasing the count value of the on-clock signal or the off-clock signal when the gate clock signal is the abnormal signal.”  In Kim, for example, the gate clock signal GCLK is blocked, but its length is not adjusted.

Regarding Claim 7, Kim in view of Cho and in further view of Jeon teaches the display device of claim 2.

However, neither Kim, Cho, Jeon, nor the remaining prior art, either alone or in combination, teaches “wherein the power supply voltage generator includes: 
a calculator which calculates a gate clock reference time by calculating a time during which the activation period of the gate clock signal is maintained based on the on-clock signal and the off-clock signal; 
a comparator which obtains a gate clock actual time by feeding back the gate clock signal output from an output terminal and compares the gate clock reference time with the gate clock actual time; and 
a gate controller which outputs the gate clock signal to the output terminal and corrects the gate clock signal into a normal signal by increasing or decreasing the count value of the on-clock signal or the off-clock signal when the gate clock signal is the abnormal signal.”  

Claims 8–11 are objected to because they depend on claim 7. 

Regarding Claim 14, Kim in view of Cho and in further view of Jeon teaches the method of claim 13.

However, neither Kim, Cho, Jeon, nor the remaining prior art, either alone or in combination, teaches “wherein a gate clock actual time is obtained by feeding back the gate clock signal output from an output terminal, and the gate clock signal is determined as the abnormal signal when the gate clock reference time and the gate clock actual time are different from each other.”  

Regarding Claim 16, Kim in view of Cho and in further view of Jeon teaches the method of claim 15.

However, neither Kim, Cho, Jeon, nor the remaining prior art, either alone or in combination, teaches “wherein the length of the activation period of the gate clock signal is adjusted by increasing or decreasing the count value of the on-clock signal or the off-clock signal when the gate clock signal is the abnormal signal.”  In Kim, for example, the gate clock signal GCLK is blocked, but its length is not adjusted.  

Regarding Claim 17, Kim in view of Cho and in further view of Jeon teaches the method of claim 12.

However, neither Kim, Cho, Jeon, nor the remaining prior art, either alone or in combination, teaches “further comprising: calculating a gate clock reference time by calculating a time during which the activation period of the gate clock signal is maintained based on the on-clock signal and the off-clock signal; obtaining a gate clock actual time by feeding back the gate clock signal output from an output terminal; and comparing the gate clock reference time with the gate clock actual time, wherein the gate clock signal is output to the output terminal, and the gate clock signal is corrected into a normal signal by increasing or decreasing the count value of the on-clock signal or the off-clock signal when the gate clock signal is the abnormal signal.”  

Claims 18–20 are objected to because they depend on claim 17. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive. With respect to claim 1, Applicant argues that Kim does not teach or disclose a “power supply voltage generator as claimed.”  Remarks p10.  Moreover, according to Applicant, “Kim does not disclose the power supply voltage generator changes a count value of the on-clock signal or the off-clock signal in a way such that the gate clock signal is corrected into a normal signal when the gate clock signal is an abnormal signal.”  Remarks p10 (emphasis in original).  However, as stated in the rejection above, it is the combination of Kim and Cho that teaches the disputed claim limitations.  “[O]ne cannot show non-obviousness by attacking references individually where . . . the rejections are based on combinations of references.”  In re Keller, 642 F.2d 413, 426 (CCPA 1981).  For example, the timing controller 400 of Kim and the level shifter 135 and power source 180 of Cho are together considered a “power supply voltage generator.”  In the combined invention, this circuitry would block the transmission of the gate clock, therefore changing the count value (activation time) of the on-clock signal of Kim to zero when an abnormality in the gate clock signal GCLK is detected.   Moreover, this allows a normal gate clock signal (corrected signal) to be later transmitted.  The claim limitation “changes a count value of the on-clock signal or the off-clock signal in a way such that the gate clock signal is corrected into a normal signal when the gate clock signal is an abnormal signal” is achieved. 
	Applicant also argues that “Cho is silent as to changing a count value of the on-clock signal of the off-clock signal in such a way that the gate clock signal is corrected into a normal signal when the gate clock signal is an abnormal signal.”  Remarks p11.  However, as stated above, it is the combination of Kim and Cho that teaches this limitation. 
	For the above reasons, Examiner respectfully disagrees with Applicant.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 12, 2022